364 U.S. 409 (1960)
CLIMATE CONTROL, INC.
v.
HILL ET AL.
No. 251.
Supreme Court of United States.
Decided November 14, 1960.
APPEAL FROM THE SUPREME COURT OF ARIZONA.
William R. Meagher for appellant.
William W. Stevenson, Samuel H. Morris, Richard M. Fennemore, Daniel E. Cracchiolo, J. A. Riggins, Jr., Denison Kitchel, Francis J. Ryley, Ivan Robinette, Edward Jacobson, Howard Twitty, John R. Franks and Richard G. Kleindienst for appellees.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed for want of a substantial federal question.